Title: To Alexander Hamilton from Lewis Tousard, 2 April 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dr. Sir,
            Newport April 2nd 1799
          
          Enclosed I have the Honour of transmitting to you the Monthly Return of the Garrison under my Command at Rhode-Island.
          The Quarterly Return of Ordnance, Military, and Quarter-Master’s Stores at Fort Wolcott on the 1st Day of April 1799 is also enclosed.
          The Indispensableness of building Barracks both for the Officers and Soldiers, renders necessary my early Application for Tents; to shelter them when I begin  the Works. The Number requisite is 16 common and 4 Horsemen’s Tents, which I request you would order to be sent to this Garrison as soon as possible.
          I have the Honour to be With great Respect Your obliged and humble Servant
          
            Lewis Tousard Commandant
          
          Major General A. Hamilton
        